                       Case 1:19-cv-07501-GHW Document 11 Filed 11/15/19 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                               UNITED STATES              DOC #:
                                   SECURITIES AND EXCHANGE COMMISSION DATE FILED: 11/15/19
                                                NEW YORK REGIONAL OFFICE
                                                         200 VESEY STREET
                                                              SUITE 400
                                                   NEW YORK, NEW YORK 10281-1022


                                                                                             WRITER’S DIRECT DIAL:
                                                                                             MELANIE A. MACLEAN
                                                                                             TELEPHONE: (212) 336-5699



                                                      November 14, 2019

          By ECF
          The Honorable Gregory H. Woods
          United States District Judge
          Southern District of New York                  MEMORANDUM ENDORSED
          500 Pearl St.
          New York, NY 10007

                   Re:    SEC v. Tsai, 1:19-cv-07501-GHW

          Dear Judge Woods:

                  Plaintiff Securities and Exchange Commission (the “Commission”) respectfully writes to
          provide the Court with an update on the status of the parties’ settlement efforts as required by the
          Court’s Order dated October 1, 2019 (DE 9). The parties have reached a settlement agreement in
          principle, which is undergoing the required internal reviews within the Commission, a process that we
          anticipate will take 6-8 weeks. We expect to be in a position to submit the proposed settlement, if it is
          approved, for the Court’s consideration on or before January 2, 2020. The parties respectfully request
          that the Court keep this case open on its active docket until that date, by which time the parties will
          either submit a proposed consent judgment for the Court’s approval or provide a status report.

                  Before submitting this letter, we consulted with counsel for defendant Tsai, and they do not
          object to the content of this letter.

                                                                         Respectfully submitted,


                                                                         Melanie A. MacLean
Application granted. The initial pre-trial conference currently scheduled for January 8, 2020 is adjourned sine die. The
parties are directed to provide either a joint letter updating the Court on the status of settlement or a proposed consent
judgment by no later than January 2, 2020. To the extent that Defendant has retained counsel who expects to represent
him in this matter, counsel is directed to enter a notice of appearance in this case promptly. Plaintiff is directed to serve a
copy of this order on Defendant and to retain proof of service.
SO ORDERED.
Dated: November 15, 2019                                            _____________________________________
                                                                           GREGORY H. WOODS
New York, New York
                                                                          United States District Judge
